


110 HRES 1068 EH: A resolution permitting active duty members

U.S. House of Representatives
2008-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1068
		In the House of Representatives, U.
		  S.,
		
			April 15, 2008
		
		RESOLUTION
		A resolution permitting active duty members
		  of the Armed Forces who are assigned to a Congressional liaison office of the
		  Armed Forces at the House of Representatives to obtain membership in the
		  exercise facility established for employees of the House of
		  Representatives.
	
	
		That any active duty member of the
			 Armed Forces who is assigned to a Congressional liaison office of the Armed
			 Forces at the House of Representatives may obtain membership in the exercise
			 facility established for employees of the House of Representatives (as
			 described in section 103(a) of the Legislative Branch Appropriations Act, 2005)
			 in the same manner as an employee of the House of Representatives, in
			 accordance with such regulations as the Committee on House Administration may
			 promulgate.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
